Order entered August 15, 2016




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-16-00682-CV

                             SUSAN ANN FISHER, Appellant

                                              V.

                  MEDICAL CENTER OF PLANO, ET AL., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-01240-2016

                                          ORDER
                      Before Justices Lang-Miers, Evans, and Stoddart

      Before the Court are the following motions filed by appellant:

      1.     Motion to Modify the Order - filed August 1, 2016;

      2.     Supplemental Motion for Review of Order on Contest and Request for Rehearing

             on Order Sustaining Contest of Indigence of Susan Ann Fisher and Request for

             Extension of Time to File Response to Order and Memorandum - filed August 1,

             2016;

      3.     Appellant’s Motion for a Security Bond For Jury Trial - filed August 3, 2016; and

      4.     Supplement to the Appellant’s Motion for a Security Bond for Jury Trial - filed

             August 9, 2016.
We construe the August 1, 2016 motions as a motion for rehearing of this Court’s July 29, 2016

opinion and order affirming the trial court’s order sustaining the contests to appellant’s affidavit

of indigence. We DENY the motion.

       We DENY appellant’s motion for a security bond for jury trial as supplemented.

       The deadlines set forth in this Court’s July 29, 2016 order remain in force.

                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE